Opinion issued February 24, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00829-CV
                            ———————————
                         JAMES LEGGETT, Appellant
                                         V.
                   LINCOLN MANUFACTURING, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1038119


                          MEMORANDUM OPINION

      Appellant, James Leggett, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further,

appellant has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.




                                         2